Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an energy generating device (clm 12), the measuring bridge (it’s location and connection with the sensor) [clm 13], a conductor loop [clm 14] and a telemetry device in the corresponding locations (clms 15 and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The disclosure is objected to because of the following informalities: Page 3, second paragraph “Al3O2 and SiO2” should read - -Al3O2 and SiO2- -.  The bottoms of pages 7 and 9 and the tops of pages 8, 10 and 13 also includes chemical formulas where the numbers are not subscripts, these should also be corrected.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5 states that the first electrical insulating layer is “arranged over the entire surface”, however there is a lack of antecedent basis for this recitation.  What surface is this?  Line 6 also references “the entire surface” but as the claim is defining a layering of the material this can’t be the same surface as in line 5.  Later in lines 8, 10-11, 14-15, 16-17 and 19-20 it also states “entire…surface” but in each case a specific surface of a specific layer is defined, while there is also antecedent basis issues with 
Regarding claim 9 the metes and bounds of the claim are unclear.  Claim 1 as amended states that the sensor is over the entire inner surface of the first insulating layer which in turn is on the entire surface of the first layer, thus the sensor would have to span all of the inner surface of the bearing according to claim 1.  However, claim 9 states that it is arranged in the heaviest loaded zone, but if it is over the entire surface this would have to be the case by default and thus it is not clear if this is further limiting or not. How does this recitation of claim 9 limit claim 1?  In turning to the disclosure it appears that the amendment to claim 1 is drawn to a specific embodiment and claim 9 a different, if this is the case this would be mixing of embodiments which in this case is not possible and claim 9 should be deleted.
Claim 19, similar to claim 1, references “the entire radially inner surface” in lines 6 and 9 without pointing to the specific layer which has the surface. Lines 13-14 state “the entire radially inner surface of the first electrical insulating layer” and lines 15-16 state “the entire radially inner surface of the sensor layer” prior to defining that the first insulating layer or the sensor layer has an inner surface.  Claim 19 is indefinite for the same reasons as claim 1 and the claim should be amended in a similar manner, while the claim is a method claim the method is dependent on layering of structure so the structure needs to be explicitly and clearly set forth, the suggestions made relative to claim 1 can also be incorporated into claim 19 to help resolve the issue.
Regarding claim 21, the metes and bounds of “at least one mask” is not understood.  While the specification enables for the use of a mask, the specifics of structuring with a mask alone has not been explained.  In the case of the instant application what is a “mask”?  The common and understood use of “mask” is in reference to a “masking” that is applied to a surface to protect areas that aren’t intended to be modified by the process being used to make some other feature.  Based on the common understanding of the term the masking does not structure the part but is rather something that can be used in conjugation with an actual process to make a part, however the claim is stating that the structuring is done with a “laser and/or using at least one mask” which covers the alternative of the structuring being done with just a mask.  How can the structure be made with just a mask when masking of a part is not a process that modifies the structure?  Masking is separate step that is optional to be done prior to the use of a tool that would then do the structuring, should “and/or” in this case be “with or without”?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-10 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carnahan, USP 9,791,348.
Regarding claim 1, Carnahan discloses a sliding bearing element comprising: a first layer (201) having a radially inner surface (216 is the shaft side, the shaft is radially inward of the rest of the device, moving from 201 toward 216 is the radially inward direction so the top of 201 is the radially inner surface), a measuring device (205) arranged on the radially inner surface of the first layer (201), the measurement device (205) including, in the order indicated, a first electrical insulating layer (209, one example of the material is Kapton which is an electrical insulating material) arranged over the entire radially inner surface of the first layer, a sensor layer (208) structured to form conductive paths (208 is a conductive trace which is a part with a serious of conductive paths), and a second electrical insulating layer (214) arranged over the entire surface (the radially inner surface of 208), and a sliding layer (206) arranged over the entire surface on the second electrical insulating layer (214), wherein: the first electrical insulating layer (209) is deposited directly over the entire radially inner surface of the first layer using a PVD method (this is a product by process recitation, see MPEP 2113), the sensor layer (208) and the second electrical insulating layer (214) are also deposited using a PVD method, the sensor layer is deposited over the entire radially inner surface of the first electrical insulating layer and is structured to form conductive paths (the sensor element is sandwiched between the two insulating layers and covers the first layer, “deposited” can also be viewed as a product by process limitation as long as the sensor is placed over the first insulating layer then the structure of the claim limitation is met, it is also noted that there are spaces between the conductive ends that are disposed on the axial ends, the instant application also has these spaces between the conductive paths as can be seen in figure 2), the second electrical insulating layer (214) is deposited over the entire radially inner surface of the sensor layer (208) and the sliding layer is a layer deposited by means of a PVD method or an anti-friction varnish layer and is deposited over the entire inner surface of the second electrical insulating layer (the first alternative is a product by process limitation and thus any layer deposited on another layer can meet this claim requirement).
Regarding claim 2, Carnahan discloses that the sliding layer is a sputtering layer (again this is a product by process recitation, see MPEP 2113).
Regarding claim 9, as best understood, Carnahan discloses that the sensor layer is arranged at least in the most heavily loaded zone of the sliding layer (by covering all of the inner surface of the first electrical layer and then being covered in its entirety by sliding layer the configuration of Carnahan has the sensor layer everywhere and then it must be in the most heavily loaded zone).
Regarding claim 10, Carnahan discloses that electrical contacts are arranged on a radially outermost layer and are electrically conductively connected to the sensor layer (373 in figure 17 is a contact that extends radially outward from the sensor layer to the radially outermost part of the bearing assembly).
Regarding claim 16, Carnahan discloses a sliding bearing comprising a bearing receptacle (inside 364/374, housing element for the bearing) having a radially inner surface, and at least one sliding bearing (all embodiments disclosed by Carnahan include the same layering of the elements to form the bearing regardless if it’s a cylindrical bearing or a spherical bearing element) formed according to claim 1, the at least one sliding bearing element is arranged to abut the radially inner surface of the bearing receptacle (the bearing is placed in the opening of the receptacle).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnahan, USP 9,791,348, as applied to claim 1, in view of Gaertner, US PGPub 2012/0251023.
Regarding claim 4, Carnahan does not disclose the use of a running-in layer  arranged on the sliding layer. 
Gaertner teaches that a sliding bearing can be provided with a running-in layer (see paragraphs 0048-0050) arranged on the sliding layer (6).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Carnahan and add a running-in layer on top of the sliding layer, as taught by Gaertner, since adding the known feature of a running-in layer provides the predictable result of providing an initial wearing in layer that protects the actual sliding layer from premature wear.  The use of a run-in layer is not new, novel or inventive as demonstrated by Gaertner, the purpose of these layers is to provide a layer that would first wear doing the initial use of the bearing to then expose the intended sliding layer, the use of the run-in layer prevents wear on the sliding layer from occurring during the initial run in period.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnahan, USP 9,791,348, as applied to claim 1, in view of Kentaro, JP 2014074641 (see attached translation).
Regarding claims 5, 6 and 7 Carnahan does not disclose that at least one of the first and the second insulating layers is formed by Al3O2 and SiO2[clm 5], that at least one of the first and the second insulating layers has a layer thickness between 2 µm and 8 µm [clm 6] and that the sensor layer formed by chromium or a chromium-nickel alloy [clm 7].
Kentaro teaches a similar measuring device in a plain bearing that includes two insulating layers (11 and 13) with a sensor layer (12) therebetween wherein one of the insulating layers is Al3O2 and SiO2 (layer 12, see bottom of page 2 of the attached translation) and that a thickness of one of the insulating is between 2 µm and 8 µm (layer 13 falls in this range, see bottom of page 3 and top of page 4).  Kentaro also discloses that the sensor layer (12) is formed by a chromium-based material (see bottom of page 2) for the purpose of providing a detection system that can operate under high pressures (purpose of materials and thicknesses used, see translated abstract).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Carnahan and use the known materials of Al3O2 and SiO2, set a thickness of at least one of the layers to 2 µm and 8 µm and use a chromium material for the sensor layer, as taught by Kentaro, for the purpose of providing a detection system that can operate under high pressures.  It is further noted that, relative to the materials, that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnahan, USP 9,791,348, as applied to claim 1, in view of Murakami, US PGPub 2017/0051721.
Regarding claim 11, Carnahan appears to further indicate that the use of wireless transmission is possible (top of column 12), however this part of the disclosure doesn’t specifically described this as a data transmission feature.
Murakami teaches a similar plain bearing and sensor configuration where the conductive paths detect a feature and then a data transmission device (TR) transmits the collected and processed data via a wireless method (see paragraphs 0040 and 0081).
It would have been obvious to one having ordinary skill in the art modify Carnahan and apply any previously known data transfer mechanism, including wireless transmission, as taught by Murakami, since substituting or adding known transmission mechanisms provides the known predictable result of delivering the collected data to the end user or machine so that the feature being detected by the sensor can be continuously monitored.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnahan, USP 9,791,348, as applied to claim 1, in view of Gorges, USP 10,288,113.
Regarding claim 12, Carnahan does not disclose that the sensor layer is connected to an energy generating device.
Gorges teaches a sliding bearing with a sensor layer/element (108) can include a wireless transmission of power to the element or alternatively the bearing can have micro-generators for the purpose of locally generating power (column 9, lines 35-41).
It would have been obvious to one having ordinary skill in the art to modify Carnahan and add an energy generating device connected to the sensor layer/elements, as taught by Gorges, for the purpose of generating power locally so that the bearing unit/sensor and transmission device can power itself without the use of a battery or external power supply.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carnahan, USP 9,791,348, as applied to claim 1, in view of Gruber, USP 3,033,031.
Regarding claim 13, Carnahan, while disclosing a sensing layer in general, does not specifically disclose a measuring/process portion of the arrangement and thus does not disclose that the sensor layer is connected to a measuring bridge (Wheatstone Bridge).
Gruber teaches that a bearing sensor arrangement can include a measuring bridge, in the form of a Wheatstone Bridge (see Figure 12).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Carnahan and use a measuring bridge or Wheatstone Bridge as the processing unit for the signals generated in the conductor paths of the sliding layer, as taught by Gruber, since the use of a known measuring apparatus to process the signals coming out of the sensor itself provides the same predictable result of outputting the result of the measurements.  A measuring bridge or Wheatstone Bridge is a known electrical element that can process electrically signals from a sensor, the use of any previously known processing structure is not new, novel or inventive, and any processing structure will perform the same function of processing the signals being generated and regardless of the processing structure of the arrangement the structure and function of the bearing itself remains the same.
Allowable Subject Matter
Claims 8, 14, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 19-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The prior art of record does not teach nor render obvious the combination of manufacturing a sliding bearing with a measuring device with a first and second electrically insulating layer and a sensor layer between the insulating layers, with each layer covering the entirety of the layer that it is applied over and wherein each layer is deposited using a PVD method and then an additional sliding layer covering the entire radially inner surface of the second sensor layer and the sliding layer being applied using a PVD method or the layer being anti-friction varnish.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656